Citation Nr: 0524686	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-21 806	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas


THE ISSUE

1.  Entitlement to a compensable rating for bilateral high 
frequency neurosensory hearing loss prior to November 15, 
2004.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral high frequency neurosensory hearing loss from 
November 15, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
March 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision by 
the RO which denied a compensable rating for bilateral 
neurosensory hearing loss.  In January 2004, the veteran 
testified at a Board hearing.

In June 2004, the Board remanded the appeal to the RO for 
further evidentiary development.  Following the completion of 
such development, the RO, in an April 2005 rating decision, 
granted an increased 10 percent rating for bilateral high 
frequency neurosensory hearing loss, effective from November 
15, 2004.  The veteran has not indicated he is satisfied with 
this rating.  Thus, the claim is still before the Board.  AB 
v. Brown, 6 Vet.App. 35 (1993).


FINDINGS OF FACT

1.  Prior to November 15, 2004, the evidence of record 
reflects that the veteran was shown to manifest level IV 
hearing in the right ear and level I hearing in the left ear.

2.  Effective from November 15, 2005, the evidence of record 
reflects that the veteran was shown to manifest level VI 
hearing in the right ear and level II hearing in the left 
ear.




CONCLUSIONS OF LAW

1.  Prior to November 15, 2004, the criteria for a 
compensable rating for bilateral high frequency neurosensory 
hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 (2004).

2.  Effective from November 15, 2004, the criteria for a 
rating in excess of 10 percent for bilateral high frequency 
neurosensory hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In letters dated in March 2002 and September 2003, the RO 
notified the veteran of the evidence needed to substantiate 
his claim, and offered to assist him in obtaining any 
relevant evidence.  These letters gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  The veteran was also invited to submit 
additional information to the RO.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  

Given the foregoing, the Board finds that the notice letters 
dated in March 2002 and September 2003 complied with the 
specific requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, this was done by way of the 
March 2002 notice letter.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, and VA examination reports.  The veteran has 
not identified any additional evidence pertinent to his 
claim, not already of record and there are no additional 
records to obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  

II.  Analysis

The veteran's service medical records show that he was found 
to have traumatic bilateral hearing loss.  A May 1969 VA 
examination report also noted bilateral hearing loss.  The 
RO, by way of an August 1969 rating decision, granted service 
connection for bilateral high frequency neurosensory hearing 
loss and assigned a noncompensable rating, effective from 
March 1969.  In January 2002, the veteran filed a claim for 
an increased rating for the service-connected bilateral 
hearing loss.  In January 2004, the veteran testified that 
his service-connected bilateral hearing loss had increased in 
severity and that a compensable rating was warranted.  On the 
basis of a November 2004 VA examination report, the RO, in an 
April 2005 rating decision, assigned a 10 percent rating, 
effective November 15, 2004 (the date of the VA examination 
report).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Therefore, 
although the Board has thoroughly reviewed all medical 
evidence of record, the Board will focus primarily on the 
most recent medical findings regarding the current level of 
disability.

Evaluations for hearing loss range from noncompensable to 100 
percent, based on organic impairment of hearing acuity as 
noted by the results of controlled speech discrimination 
tests, together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second, or Hertz.  
To evaluate the degree of disability from defective hearing, 
the Rating Schedule establishes 11 auditory acuity levels, 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85.  If 
impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation, the non-
service-connected ear will be assigned a Roman numeral 
designation for hearing impairment at Level I.  38 C.F.R. § 
4.85(f).

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  38 C.F.R. § 4.85(a).

The only pertinent evidence during the appeal period prior to 
November 2004 consists of an April 2002 audiological report.  
This report shows that the veteran's right ear had an average 
pure tone threshold of 58 decibels and his speech 
discrimination was 78 percent.  His pure tone thresholds 
averaged was 40 decibels on the left and his speech 
discrimination was 92 percent.  When applied to the rating 
criteria, such findings translate to a designation of Level 
IV in the right ear and level I in the left ear.  The 
designations of Level IV in the right ear and level I in the 
left ear support the assignment of a noncompensable (0 
percent) disability evaluation.  See 38 C.F.R. § 4.85, Tables 
VI and VII.  Consequently, there is no evidence that a 
compensable rating prior to November 15, 2004 is warranted.

On November 15, 2004, the veteran underwent a VA audio 
examination.  The examination report reveals that the veteran 
had an average pure tone threshold of 73 in the right ear 
with a speech discrimination of 72 percent.  The average pure 
tone threshold in the left ear was 38 and his speech 
discrimination was 86 percent.  These findings translate to a 
designation of level VI in the right ear and level II in the 
left ear.  Such designations correspond to a 10 percent 
rating.  See 38 C.F.R. § 4.85, Tables VI and VII.  Thus, 
effective from November 15, 2004, the veteran is properly 
assigned a 10 percent rating.

38 C.F.R. § 4.86 requires the use of Table VI A when the pure 
tone threshold at 1000, 2000, 3000, and 4000 Hz is 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  The rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VI A, whichever results in the higher numeral.  This 
regulation is not applicable to the veteran's claim.  The 
veteran's pure tone thresholds in April 2002 were 25, 40, 80, 
and 85 decibels on the right at 1000, 2000, 3000 and 4000 
hertz, respectively.  Pure tone thresholds on the left were 
20, 25, 35, and 80 decibels at 1000, 2000, 3000, and 4000 
hertz, respectively.  
Additionally, an audio examination in November 2004 revealed 
that the veteran had pure tone thresholds of the right ear of 
50, 60, 85 and 95 decibels at 1000, 2000, 3000, and 4000 
hertz, respectively.  Pure tone thresholds of the left ear 
were 25, 25, 30, and 70 decibels at 1000, 2000, 3000 and 4000 
hertz, respectively.  None of the audiometric examination 
findings demonstrate an exceptional pattern of hearing 
impairment as defined under 38 C.F.R. § 4.86.

In sum, the preponderance of the evidence is against a 
compensable rating prior to November 15, 2004 for bilateral 
high frequency neurosensory hearing loss and the 
preponderance of the evidence is against a rating in excess 
of 10 percent effective from November 15, 2004.  
Consequently, the Board finds that the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A compensable rating for bilateral high frequency 
neurosensory hearing loss prior to November 15, 2004 is 
denied.

A rating in excess of 10 percent for bilateral high frequency 
neurosensory hearing loss from November 15, 2004 is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


